Citation Nr: 9921689	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  96-50 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
impotency.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1951 to June 
1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted 
service connection for impotency and assigned a 
noncompensable evaluation.  The Board remanded this claim in 
April 1998.  The requested development has been accomplished, 
and the case has been returned to the Board for further 
appellate review. 

In the rating decision on appeal, the RO granted service 
connection for neurogenic bladder and assigned a 
noncompensable evaluation.  The appellant appealed the 
noncompensable evaluation.  In a September 1998 rating 
decision, the RO granted a 60 percent disability evaluation 
for neurogenic bladder.  The appellant has informed VA that 
his appeal, as to this claim, has been satisfied.  Thus, that 
issue is no longer on appeal.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Impotency is currently manifested by loss of erectile power.


CONCLUSION OF LAW

Impotency is 20 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7522 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant states that he has been impotent since his back 
surgery done at VA in April 1988.  He states that he cannot 
take injections, as they only gave him a partial erection.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for impotency is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issue as entitlement to an increased evaluation since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disability are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability has not significantly changed 
and a uniform evaluation is appropriate in this case.

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

The appellant underwent a VA examination in September 1994.  
He reported that he had been impotent for many years.  He 
stated that when given penile injections, he developed 
constipation.  The VA examiner entered a diagnosis of 
impotence.  The appellant underwent a VA examination in 
October 1994.  He reported that he had been given an 
injection to help bring on an erection.  He stated that he 
had three injections and that he ejaculated one time, but 
that he did not feel it.  He stated that the injections 
caused him to get urinary incontinence.  

VA outpatient treatment reports, dated between August 1994 
and December 1995, reveal that the appellant attempted 
various methods of assisting him with erections, but were 
unsuccessful.

The appellant underwent a VA examination in June 1998.  The 
appellant reported that he had pursued some recent therapy 
for his erectile dysfunction.  He stated that he originally 
was treated with a vacuum erection device, which was 
unsuccessful.  He was able to get an erection, which was 
sufficient to attempt intercourse, but his wife was 
uncomfortable with the results.  This treatment was 
abandoned.  He further reported that he tried injection 
therapy and was only able to get a semi-erection, which was 
not enough to have intercourse.  This treatment was also 
abandoned.  Recently, the appellant had been evaluated for 
the snap gauge device and had used it.

Upon physical examination, the VA examiner stated that the 
penis was circumcised.  There were no obvious penis 
deformities.  The VA examiner stated the following:

The patient's erectile dysfunction can be 
traced back through this history to 
following his final surgery at the VA in 
Gainesville.  The patient recently self-
administered an objective nocturnal 
penile tumescence testing device using 
the snap gauge device, which he failed.  
This revealed no evidence of nocturnal 
penile tumescence consistent with the 
patient's report of complete erectile 
dysfunction.  The patient has failed 
several conservative treatments for 
erectile dysfunction which would include 
Viagra (although it is unlikely that this 
will help to[o] as he has significant 
sensory deficits to his penis) and also 
surgical intervention such as replacement 
of penile implants.  The patient is not 
comfortable with his persistent erectile 
dysfunction, and he definitely is 
interested in pursuing treatment for 
this.  The patient's erectile dysfunction 
is most likely associated with his 
significant lumbar neurosurgical history 
and there are a variety of options 
available to treat this patient and 
improve his erectile dysfunction.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

In this case, impotence will be rated by analogy to 38 C.F.R. 
Part 4, Diagnostic Code 7522 (1998), the diagnostic code 
normally used to evaluate deformity of the penis.  Under that 
code, a 20 percent evaluation is warranted for deformity of 
the penis, with loss of erectile power.  Id.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent evaluation for 
impotence.  It is evident from the evidence of record that 
the appellant has complete loss of erectile power.  The Board 
notes that the appellant's impotence has been rated by 
analogy to Diagnostic Code 7522, which contemplates both a 
loss of use of erectile power and deformity.  See 38 C.F.R. 
Part 4, Diagnostic Code 7522.  Various methods have been 
prescribed to assist the appellant in attaining an erection; 
however, none of the methods have been successful.  Although 
the loss of erectile power is due to the appellant's service-
connected postoperative degenerative disc disease with 
sciatica and paraparesis, as opposed to a deformity, the 
Board finds that the disability approximates the criteria for 
a 20 percent evaluation under Diagnostic Code 7522.  See 
38 C.F.R. Part 4, Diagnostic Code 7522; see also 38 C.F.R. § 
4.7 (1998).  Accordingly, a 20 percent evaluation for 
impotency is granted.  

The appellant is competent to report his symptoms.  To the 
extent that the appellant stated that his impotence was worse 
than the noncompensable evaluation contemplated, the Board 
agrees and has granted a 20 percent evaluation.  It must be 
noted that an evaluation in excess of 20 percent is not 
available, as it is the maximum evaluation under Diagnostic 
Code 7522.  See 38 C.F.R. Part 4, Diagnostic Code 7522.  The 
Board has reviewed to the other Diagnostic Codes and does not 
find that any other Diagnostic Codes are applicable.  



ORDER

A 20 percent evaluation for impotency is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

